Citation Nr: 1446761	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 24, 2012. 

2.  Entitlement to a disability rating in excess of 70 percent for PTSD on or after May 24, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation effective from November 13, 2009.

During the pendency of the appeal, in a June 2012 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent, effective May 24, 2012.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A review of the Virtual VA paperless claims processing system reveals a brief submitted by the Veteran's representative and documents that are duplicative of those already included in the paper claims file.  The Veterans Benefits Management System (VBMS) does contain any documents. 


FINDINGS OF FACT

1.  For the period prior to May 24, 2012, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He did not have occupational and social impairment with reduced reliability and productivity.

2.  Since May 24, 2012, the Veteran's PTSD has not resulted in total occupational and social impairment.  

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no higher, for PTSD have been met for the period prior to May 24, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD for the period on or after May 24, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  In fact, he told an April 2010 VA examiner that he was not receiving any treatment for a mental disorder, and he informed the May 2012 VA examiner that he had not seen a psychiatrist since his last examination.  

The Veteran was afforded VA PTSD examinations in April 2010 and May 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD. 

The Board does note the argument made in the May 2014 brief that the April 2010 VA examination was short and did not discuss all of the symptoms of the Veteran's PTSD.  However, the Veteran and his representative did not specify which symptoms were not addressed during that examination.  Moreover, a review of the report shows that the examiner did review the Veteran's claims file and solicit a medical history from him, including a pre-military history, military history, and post-military psychosocial history.  The Veteran reported his current symptoms and described his marital and family relationships, activities and leisure pursuits, legal history and history of violence.  A mental status examination was also performed, and the examiner reported the findings necessary for evaluating the Veteran's PTSD under the rating criteria. In this regard, the examination report addressed general appearance, psychomotor activity, speech, attitude, affect, mood, attention, orientation, thought process and content, delusions and hallucinations, judgment, intelligence, insight, sleep impairment, obsessive/ritualistic behavior, panic attacks, homicidal and suicidal thoughts, impulse control, episodes of violence, and memory.  The examiner further addressed the impact of the Veteran's PTSD on his occupational and social functioning.  For these reasons, the Board finds the April 2010 VA examination to be thorough and responsive to the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined. 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2013).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.





Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently assigned a 10 percent prior to May 24, 2012, and a 70 percent evaluation since that date pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In addition, evaluation under § 4.130 is symptom-driven in that a veteran may only qualify for a given disability rating under this criteria by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Furthermore, § 4.130 requires not only the presence of certain or similar symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.  However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

 
I.  Period prior to May 24, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 30 percent evaluation for PTSD is warranted prior to May 24, 2012.

The Veteran was afforded a VA examination in April 2010 at which time he was diagnosed with PTSD and alcohol dependence.  The Veteran's reported having nightmares nightmares, sleep disturbance, avoidance behavior, lack of motivation, difficulty concentrating, irritability and anger, loss of interest in hobbies, social isolation, and depression.  The Veteran admitted that he drank six beers daily and that his behavior while intoxicated, contributed to his legal problems, physical altercations, and marital conflict.  A mental status examination revealed that the Veteran was clean, casually dressed, cooperative, friendly, relaxed, and attentive.  His affect was normal, but his mood was anxious.  The Veteran was oriented to time, place, and person, and his thought content, insight, and judgment were normal.  The VA examiner indicated that the Veteran had poor impulse control that was secondary to alcohol abuse.  The Veteran did not exhibit memory deficits or endorse obsessive or ritualistic behavior, suicidal or homicidal ideation, or panic attacks.  The Veteran was married to his first wife from 1969 to 1982 with whom he has two children.  The marriage ended due to his irritability and alcohol problems.  In 1988, the Veteran married his second wife and reported ongoing marital strife with her.  The Veteran primarily spent time with his wife, but mostly stays home watching television.  

The VA examiner found that the Veteran's alcohol abuse was causally unrelated to his PTSD and was not a clear means of coping with PTSD.  In this case, the VA examiner did not delineate which symptoms stemmed from PTSD as opposed to alcohol abuse, but stated that alcohol abuse caused additional functional impairment.  Nevertheless, the VA examiner opined that the Veteran's PTSD symptoms mildly impacted his overall functioning and concluded that the Veteran's prognosis was relatively good given the mild nature of his symptoms.  In determining the severity of the Veteran's PTSD, the VA examiner referred to the Veteran's lengthy and stable employment history, good job performance and absence of any disciplinary action, despite a history of verbal altercations with coworkers and supervisors.  Moreover, the VA examiner stated that the Veteran did not describe drinking as a means of coping or suppressing PTSD symptoms.  The Veteran acknowledged that his poor impulse control and marital difficulties and episodes of domestic violence occurred when he abused alcohol.  In summary, the VA examiner reasoned that the Veteran would not resort to alcohol as a coping mechanism for such mild PTSD symptoms as those the Veteran endorsed.  Finally, a GAF of 68 was assigned for functional impairment caused by PTSD alone because the VA examiner determined that PTSD and alcohol dependence were distinct entities without a causal relationship.  

The Veteran's February 2011 statement described indicated that he had nightmares, excessive drinking since Vietnam, and outbursts of anger.  He reported feeling depressed, distrustful, socially isolated, and anxious.  

There are no treatment records pertaining to PTSD during this time period.

Based on the evidence, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 30 percent evaluation prior to May 24, 2012.  The Board considers the Veteran's lay statements describing symptoms, such as sleep impairment, irritability, suspiciousness, depression, anxiety, and lack of motivation, to be probative.  While the Veteran did not demonstrate all of the symptoms listed in the rating formula as indicative of a 30 percent rating, the Board finds that his overall symptomatology picture more closely approximated occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability occupational tasks.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 30 percent rating, but no higher, during this time period.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 30 percent for his PTSD prior to May 24, 2012.  As noted above, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The aforementioned evidence does not show that the Veteran had a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking.  In fact, the April 2010 VA examiner indicated that the Veteran's affect was normal and that his speech was unremarkable.   It was also noted that he did not have panic attacks and that there was no memory impairment.  He was fully oriented, his thought process and content were unremarkable, and in terms of judgment, he understood the outcome of his behavior.  The Veteran has not contended or reported otherwise.  

As to social impairment, the Veteran has stated that he was socially isolated and that he has only spoken once to his daughter in the past 10 to 15 years.  However, he has remained married to his current wife and told the April 2010 VA examiner that he has a good relationship with his son.  He also described having many friends when he worked and commented that he was "easy to get along with."

With regard to occupational impairment, the April 2010 VA examiner noted that the Veteran retired due to eligibility by age or duration of work.  The Veteran had reported a lengthy, stable employment history with good job performance.  Although he described frequent verbal altercations with coworkers and supervisors, he stated that those incidents were never reported and never resulted in disciplinary action.  He also indicated that he had many friends at work, despite those conflicts.

Moreover, the April 2010 VA examiner indicated that the Veteran had only PTSD signs and symptoms that are transient or mild with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She did not find him to have any greater level of impairment.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 50 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.  

Finally, the Board acknowledges the April 2010 VA examiner assigned the Veteran a GAF score of 68.  A GAF score 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF score, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.   The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 30 percent is appropriate prior to May 24, 2012, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

II.  On or after May 24, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 70 percent for PTSD on or after May 24, 2012.

The Veteran was afforded a VA examination in May 2012 during which he claimed that his PTSD symptoms worsened after his retirement in 2010 and the deaths of his son and father in 2011.  The Veteran admitted that he continued to drink 5 to 10 beers daily and did not believe his excessive drinking was an issue.  The Veteran again was diagnosed with PTSD as well as alcohol dependence.  The examiner indicated that it was no longer possible to differentiate what symptoms were attributable to each diagnosis because there was now too much overlap in symptomatology.  The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A mental status examination revealed that the Veteran was casually dressed and adequately groomed, and he was fully oriented.  His speech and language were within normal limits, and his thought processes were linear and goal-directed.  The Veteran's memory and concentration were also intact.  There was no evidence of hallucinations, delusions, obsessions, or compulsions, but he did endorse suicidal ideation.  The Veteran reported having sleep disturbance with nightmares, anxiety, disturbances of motivation and mood, isolation from anyone other than his wife, and irritability.  A GAF score of 50 was assigned.  

When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in the Veteran's favor, so that such signs and symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102.  Therefore, in light of the May 2012 VA examiner's statements, the Board will consider all symptomatology from the Veteran's PTSD and alcohol abuse during this time period in evaluating the Veteran's disability.

The Board also notes that there are no treatment records pertaining to PTSD during this time period.  The Veteran has denied seeking any treatment, including any hospitalizations.

As noted above, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The aforementioned evidence does not show that the Veteran gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  In fact, as noted above, the May 2012 VA examiner indicated that the Veteran has speech and language within normal limits and linear and goal-directed thought processes.  There was no evidence of hallucinations or delusions, obsessions, or compulsions.  He was adequately groomed and fully oriented, and his memory and concentration were intact.  He had only mild memory loss.

As to social impairment, the Veteran has reported that he no longer socializes or keeps in touch with friends.  However, despite his marital conflict, he has remained married for many years.  Thus, while he clearly has significant social impairment, the fact that he has maintained this relationship suggests that the impairment is not total.

Nevertheless, even assuming that he does have total social impairment, the Veteran has not been shown to have total occupational impairment. See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Although the Veteran is retired, there has been no indication or allegation that he stopped working due to his PTSD.  Nor has he asserted that he is currently unable to work.  Rather, he seems to believe that his symptoms are worse because he is not working.

Moreover, the May 2012 VA examiner found that the Veteran only had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria. Mauerhan, supra.  

The Board does observe that the Veteran has been evaluated as having a Global Assessment of Functioning (GAF) score of 50 during this time period.   A GAF score ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

While the Board has considered the degree of functioning as evidenced by this reported GAF score, it is but one factor for consideration in assigning a rating in this case.  As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an initial evaluation in excess of 70 percent for PTSD on or after May 24, 2012.


III.  Extraschedular Consideration 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as governing norms, which include marked interference with employment and frequent periods of hospitalization.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's various complaints, including sleep impairment, anxiety, isolation, depression, lack of motivation, and irritability, are contemplated by the ratings already assigned.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.  Indeed, the evaluations contemplate the overall effect of all of his symptomatology on his occupational and social functioning during each time period.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

An initial evaluation of 30 percent for PTSD is granted for the period prior to May 24, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after May 24, 2012, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


